Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the 16th day of July, 2007 by and between HORIZON BANK, N.A. (the “Bank”), a national banking association organized under the laws of the United States of America, HORIZON BANCORP(the “Holding Company”) a corporation formed under the laws of the State of Indiana and a registered bank holding company (jointly referred to herein as the “Company”) and THOMAS H. EDWARDS (the “Executive”), a resident of the State of Indiana, W I T N E S S E T H: WHEREAS, Bank is a wholly-owned subsidiary of the Holding Company; and WHEREAS, the Executive is currently employed as an employee-at-will by the Company and is currently serving as the Executive Vice President of the Holding Company and President and Chief Operating Officer of the Bank; and WHEREAS, the Company desires to continue the employment of the Executive, and the Executive desires to continue to be employed by the Company, in accordance with the provisions of this Agreement; and WHEREAS, in addition to the employment provisions contained herein, the Company and the Executive have agreed to certain restrictions, covenants, agreements and severance payments, as set forth in this Agreement; and WHEREAS, the Executive is willing to commit to continue in the performance of such services for the Company upon the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants, agreements and obligations contained herein, the continued employment of the Executive by the Company pursuant to this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Executive, each intending to be legally bound, hereby agree as follows: Section 1.Employment; Term. (a)Employment.Unless terminated earlier as provided herein, the Company hereby agrees to employ the Executive, and the Executive hereby agrees to be employed by the Company, on a full-time basis in accordance with the provisions of this Agreement. (b)Term.Unless terminated earlier as provided herein, the initial term of the Executive’s employment with the Company hereunder will begin on the date of this Agreement and will end on the date which is three years following the date hereof; provided, however, that on each annual anniversary of the date of this Agreement until the year in which the Executive attains age 63, the Executive’s term of employment will be extended for an additional one-year period beyond the then-effective expiration date, upon the same agreements, covenants and provisions set forth herein, unless at least 60 days prior to the expiration of any one-year period during the term thereof, the Company delivers to the Executive written notice that the term of 1 this Agreement will not be so extended for a one-year period (the initial term of this Agreement and all extensions thereof, if any, are hereinafter referred to individually and collectively as the “Term”). Section 2.Position; Duties; Responsibilities. (a)Position.During the Term, the Executive will be the President and Chief Operating Officer of the Bank and the Executive Vice President of the Holding Company and will perform such duties and responsibilities as may be assigned by the board of directors of the Bank or the Holding Company and which are not unreasonably inconsistent with the duties currently being performed by the Executive. (b)Duties and Responsibilities.During the Term, the Executive will devote substantially all business time, attention and energy, and reasonable best efforts, to the interests and business of the Bank, the Holding Company and their affiliates and subsidiaries (collectively “Affiliates”) and to the performance of the Executive’s duties and responsibilities on behalf of the Company and Affiliates.The Executive may use his discretion in fixing the hours and schedule of work consistent with the proper discharge of the Executive’s duties.The Executive, subject to the direction and control of the board of directors of the Bank and of the Holding Company, will have all power and authority commensurate with the Executive’s status and necessary to perform his duties hereunder.During the Term the Executive will not serve on the board of directors of any for-profit organization without the prior consent of the Holding Company’s board of directors (the “Board”). (c)Working Conditions.So long as the Executive is employed by the Company pursuant to this Agreement, the Executive will be entitled to office space and working conditions consistent with his position as Executive Vice President of the Holding Company and President and Chief Operating Officer of the Bank.The Company will provide the Executive with such assistance and working accommodations as are suitable to the character of his positions with the Company and as are adequate for the performance of the Executive’s duties.The Executive will not be required to be absent from the location of the principal executive offices of the Company on travel status or otherwise more than 30 days in any calendar year.The Company will not, without the written consent of the Executive, relocate or transfer Executive to a location more than 30 miles from his principal residence. Section 3.Compensation and Employee Benefits. (a)Base Salary.During the Term, for all services rendered to or on behalf of the Company by the Executive in all capacities pursuant to this Agreement or otherwise, the Company will pay to the Executive an annual base salary equal to the amount being paid the Executive as of the date of this Agreement (the “Base Salary”), and will be adjusted in accordance with this Section.At approximately annual intervals, after the end of each fiscal year of the Bank during the Term, the Board will review, or will cause to be reviewed, the Base Salary payable to the Executive, giving attention to all factors that the Board deems pertinent, including, without limitation, any recommendations of the Board or the compensation committee of the Board, the performance of the Bank, the Holding Company and their Affiliates, the performance 2 of the Executive and the compensation practices inside and outside of the Company.The Board will, after such annual review, determine the Base Salary to be paid until the completion of the next annual review, but such new Base Salary will not be less than the Base Salary as of the date hereof.The Base Salary will be paid to the Executive in accordance with the Bank’s usual and customary payroll practices applicable to its employees generally. (b)Incentive Compensation.During the Term, the Executive will be entitled to participate in all incentive compensation plans and programs in effect from time to time and generally available to executive officers of the Company, subject to the terms and conditions of such plans and programs. (c)Employee Benefit Plans.During the Term, the Executive will be entitled to participate in all employee benefit plans and programs in effect from time to time and generally available to executive officers of the Company, subject to the terms and conditions of such plans and programs. (d)Other Policies.All other matters relating to the employment of the Executive by the Company not specifically addressed in this Agreement, or in the plans and programs referenced above (including, without limitation, vacation, sick and other paid time off), will be subject to the employee handbooks, rules, policies and procedures of the Company in effect from time to time. (e)Taxes and Other Amounts.All taxes (other than the Company’s portion of FICA taxes) on the Base Salary and other amounts payable to the Executive pursuant to this Agreement or any plan or program will be paid by the Executive.The Company will be entitled to withhold from the Base Salary and all other amounts payable to the Executive pursuant to this Agreement or any plan or program (i) applicable withholding taxes, and (ii) such other amounts as may be authorized by the Executive in writing. (f)Acknowledgment by the Executive.Notwithstanding anything herein to the contrary, the Executive hereby understands, acknowledges and agrees that the Bank or Holding Company may, each in its sole discretion, amend, modify, freeze, suspend or terminate any or all of the incentive compensation, stock option, employee benefit and other plans and programs referenced herein at any time and from time to time in the future as provided in such plans and programs.Provided, however, that any such amendment, modification, freezing, suspension or termination will not affect any of the Executive’s vested or accrued benefits under any such plans or programs. Section 4.Termination of Employment. Subject to the respective continuing obligations of the parties hereto set forth in this Agreement, the Executive’s employment with the Company may be terminated during the Term in any of the following ways: (a)Termination by the Company for Cause.The Company, upon written notice to the Executive, may terminate the Executive’s employment with the Company immediately (except as otherwise expressly provided herein with respect to the Executive’s limited right to 3 cure) for Cause.For purposes of this Section 4, “Cause” is defined as any of the following which, in the case of (iii) below, has not been expressly consented to in advance by the Company in writing: (i)An intentional act of fraud, embezzlement, theft, or personal dishonesty; willful misconduct, or breach of fiduciary duty involving personal profit by the Executive in the course of his employment.No act or failure to act will be deemed to have been intentional or willful if it was due primarily to an error in judgment or negligence.An act or failure to act will be considered intentional or willful if it is not in good faith and if it is without a reasonable belief that the action or failure to act is in the best interest of the Company or Affiliates; (ii)Intentional wrongful damage by the Executive to the business or property of the Company or any Affiliates, causing material harm to the Company or any Affiliates; (iii)Breach by the Executive of any provision of this Agreement, as in effect from time to time with the Company (other than a breach justifying termination pursuant to any other provision of this subsection 4(a)); (iv)Gross negligence or insubordination by the Executive in the performance of his duties, or the Executive’s refusal or repeated failure to carry out lawful directives of the Board; (v)Removal or permanent prohibition of the Executive from participating in the conduct of the affairs of the Bank or its Affiliates by an order issued under subsection 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 USC §§ 1818(e)(4) and (g)(1). (b)Termination by the Company Without Cause.The Company, upon not less than 30 days prior written notice to the Executive, may terminate the Executive’s employment with the Company without Cause. (c)Termination by the Executive for Good Reason.The Executive, upon written notice to the Company, may terminate his employment with the Company immediately (except as otherwise expressly provided herein with respect to the Company’s limited right to cure) for Good Reason.For purposes of this Section 4, “Good Reason” means the occurrence of any of the following events, which has not been expressly consented to in advance by the Executive in writing: (i)The requirement that the Executive move his office to a location more than 30 miles from his principal residence; (ii)A reduction of ten percent or more in the Executive’s then current annual Base Salary, unless part of an institution-wide reduction and proportionate to the reduction in the Base Salary of all other executive officers of the Company; 4 (iii)The removal of the Executive from participation in any incentive compensation or performance-based compensation plans unless the Company terminates participation in the plan or plans with respect to all other executive officers of the Company; (iv)The taking of any action by the Bank or Holding Company which would directly or indirectly reduce any material benefit plan or program or deprive the Executive of any such benefit enjoyed by him, unless part of an institution-wide reduction and applied similarly to all other executive officers of the Company; (v)The assignment to the Executive of duties and responsibilities materially different from those normally associated with his position as referenced in Section 2; (vi)A material diminution or reduction in the Executive’s responsibilities or authority (including reporting responsibilities) in connection with his employment with the Company; (vii)A material reduction in the secretarial or administrative support of the Executive; or (viii)Breach by the Company of any provision of this Agreement, as in effect from time to time with the Executive, other than a breach justifying termination pursuant to any other provision of this subsection 4(c). (d)Termination by the Executive Without Good Reason.The Executive, upon not less than 30 days prior written notice to the Bank, may terminate his employment with the Company without Good Reason. (e)Termination in the Event of Death or Disability.The Executive’s employment hereunder will terminate immediately upon the death of the Executive.The Executive’s employment with the Company may be terminated by the Company in the event of the occurrence of a Disability of the Executive.For purposes hereof, a “Disability” is defined as the Executive’s inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months.If, by reason of any medically determinable physical or mental impairment that can be expected to result in death or last for a continuous period of not less than 12 months, the Executive is receiving income replacement benefits for a period of not less than three months under an accident and health plan sponsored by the Company, the Executive will be deemed to be Disabled.The Compensation Committee of the Board will be the sole and final judge of whether the Executive is Disabled for purposes of this Agreement, after consideration of any evidence it may require, including the reports of any physician or physicians it may designate. (f)Termination by the Executive in the Event of a Change in Control. (i)Following a Change in Control (as defined in subsection 4(j)), the Executive, upon 30 days prior written notice to the Company, may terminate his 5 employment with the Company immediately upon the occurrence of any of the following events after a Change in Control, unless the Executive consents in writing to the occurrence of any such events: (A)the assignment to the Executive of duties or responsibilities that are inconsistent with the Executive’s positions as President and Chief Operating Officer of the Bank and Executive Vice President of the Holding Company, or a substantial reduction in the nature or status of the Executive’s duties and responsibilities from those in effect immediately prior to a Change in Control; (B)a reduction by the Company in the Executive’s Base Salary in effect on the date preceding the date of the Change in Control; (C)the Company requires the Executive to be based anywhere other than the location at which he was based immediately prior to the Change in Control; or (D)the failure by the Bank or Holding Company to continue to provide the Executive with benefits substantially similar to those described in subsections 3(b), (c) and (d) which are provided to the Executive immediately prior to a Change in Control. (ii)Following a Change in Control, the Executive, upon written notice to the Company, may terminate his employment with the Company, during a 30-day period beginning on a date six months following the date of the Change in Control and ending at midnight on the date that is six months and 30 days following the date of the Change in Control. (g)Termination by the Company Upon a Change in Control.The Company, upon 30 days’ prior written notice to the Executive, may terminate the Executive’s employment with the Company during the six-month period immediately following a Change in Control. (h)Notice of Termination.Any termination of the Executive’s employment with the Company as contemplated by this Section 4, except in the event of the Executive’s death, will be communicated by a written “Notice of Termination” by the terminating party to the other party hereto.Any Notice of Termination will indicate the specific provisions of this Agreement relied upon and, if applicable, will set forth in reasonable detail the facts and circumstances claimed to provide a basis for such termination.The last day of the Executive’s employment with the Company will be referred to herein as the “Date of Termination.” (i)Limited Right to Cure by the Company and the Executive. (i)In the event that the Company desires to terminate the Executive’s employment for Cause pursuant to subsection 4(a)(iii), the Company will first deliver to the Executive a written notice which will (A) indicate the specific provisions of this Agreement relied upon for such termination, (B) set forth in reasonable detail the facts and circumstances claimed to provide a basis for such termination, and (C) describe the 6 steps, actions, events or other items that must be taken, completed or followed by the Executive to correct or cure the basis for such termination.The Executive will then have 30 days following the effective date of such notice to fully correct and cure the basis for the termination of his employment.If the Executive does not fully correct and cure the basis for the termination of his employment within such 30-day period, then the Company will have the right to terminate the Executive’s employment with the Company immediately for Cause upon delivering to the Executive a written Notice of Termination and without any further cure period.Notwithstanding the foregoing, the Executive will be entitled to so correct and cure only a maximum of two times during any calendar year. (ii)In the event that the Executive desires to terminate his employment with the Company for Good Reason pursuant to subsection 4(c) or upon a Change in Control pursuant to subsection 4(f), the Executive will first deliver to the Company a written notice which will (A) indicate the specific provisions of this Agreement relied upon for such termination, (B) set forth in reasonable detail the facts and circumstances claimed to provide a basis for such termination, and (C) describe the steps, actions, events or other items that must be taken, completed or followed by the Company to correct or cure the basis for such termination.The Company will then have 30 days following the effective dateof such notice to fully correct and cure the basis for the termination of the Executive’s employment.
